Citation Nr: 1139460	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as secondary to the service-connected left knee disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to March 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that a service-connected left knee gait impairment was a major factor in precipitating the fall in December 1995 when he sustained cartilage damage involving the right knee.  

2.  The currently demonstrated right knee residuals of a meniscectomy with degenerative changes is shown as likely as not to be proximately due to the service-connected left knee disability.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his right knee disability manifested by the residuals of a meniscectomy with degenerative changes is proximately due to or the result of his service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

To establish continuity of symptomatology, a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Further, secondary service connection shall be awarded when a disability" is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Veteran asserts that his current right knee disorder was caused or aggravated by the service-connected left knee disability.  In particular, he asserts that instability involving the left knee made him accident prone and indirectly caused him to sustain several injuries to the right knee over the years.  

The Veteran reports injuring the right knee after service, while working in 1995 when carrying ammunition down a flight of steps, he faltered due to his left knee being weak.  He also contends that his right knee arthritis is due to several injuries caused by the instability of the left knee.  

By way of background, in July 2007, the RO granted service connection for a left knee degenerative arthritis and assigned a 10 percent rating.  

Of preliminary importance, the Board finds the Veteran's lay statements to be credible as to his reports of post-service complaints of and treatment for a right knee disorder related to the left knee disability.  

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his right knee pain, left knee instability, and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In this regard, an August 1996 statement from the U.S. Department of Labor, Office of Workers' Compensation, reveals that the Veteran sustained an injury to the right knee, and the private treatment records from that time show ongoing treatment for the right knee due to an injury sustained at work.  

Moreover, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Notably, a private treatment record, dated in December 1995, noted that the Veteran had undergone cartilage removal from the left knee in 1965 and that the Veteran sustained injury to his right knee in when he missed a step at work while carrying a 70 pound bag of ammunition down the stairs, causing him to twist his right knee.  An X-ray study taken at that time revealed no evidence of arthritis, and the Veteran was diagnosed with a torn medial meniscus.  

A December 1995 private radiologic consultation report revealed diagnoses of no fracture seen, anterior and infrapatellar soft tissue swelling present.  A subsequent private MRI study of the right knee, also performed in December 1995, reflects findings of oblique/horizontal tear posterior horn of the medial meniscus with extension to the middle third, and prominent prepatellar bursitis.  

A January 1996 private treatment record showed the Veteran underwent an arthroscopy of the right knee for a torn medial meniscus posterior horn with chondromalacia of the medial condyle.  

A February 1996 private treatment record showed treatment for a twisted right knee injury, including some ecchymosis along the proximal portion of the tibia, with good range of motion of the knee.  

A private radiological study, dated in March 1996, reveals observations of no evidence for fracture, bony destruction or joint effusion, minor degenerative changes present with a small spur at the upper pole of the patella, and the appearance of the knee similar to June 1990.  The Veteran was diagnosed with minor degenerative change.  

An April 1996 private treatment record indicated that a medial meniscectomy had been performed and that there were some arthritic changes observed along the medial joint line that were felt to be traumatic.  The practitioner noted that many patients went on to develop arthritic changes secondary to torn menisci and some continue to be symptomatic and require additional surgery.  

The practitioner added that the Veteran's complaints following his meniscectomy had changed in that he had aching and pain when ambulating for prolonged distances, which the practitioner believed was directly related to traumatic change in the medial joint line in the absence of an intact meniscus.  

A private radiological study, dated in July 1996, revealed findings of minor degenerative change, including a small spur involving the upper pole of the patella with minimal spurs involving the tibia, and no evidence for fracture, bony destruction, or joint effusion with any change since March 1996.  A private MRI study of the right knee, performed later that same month, reflects findings of tear of posterior horn, medial meniscus with small joint effusion.  

A September 1996 private surgical pathology report revealed that the Veteran underwent a second right knee surgery and showed findings of a torn medial meniscus of the right knee treated with a right knee arthroscopy with shaving.  The Veteran was diagnosed with "arthroscopic shavings, right knee: chronic synovitis with fibrocartilaginous and fibrotendinous degeneration."  

In a January 1997 letter to the U.S. Department of Labor, Office of Workers' Compensation from a private physician noted a history of injury to the knee in 1994 and findings of a positive MRI.  The physician noted that the Veteran was arthroscoped and a partial meniscectomy was performed, followed by a continuation of symptomatology because of instability in a posterior horn fragment from a previous tear.  

The physician indicated that the Veteran was rearthroscoped and the meniscus was removed, along with some areas of chondromalacia in the medial femoral condyle.  The physician observed that there was no evidence at either surgery of arthritis, and opined that the findings were of traumatic origin, clearly demonstrated by photographs from the arthroscopy.  

The physician noted that there was no other history of injury other than the original one, and clinical findings at both arthroscopies supported that this injury resulted in these changes.  The physician also noted that a repeat arthroscope was not at all unusual and was often required with this type of injury.  

An April 1997 private radiological study performed on the right knee showed that the current study was compared with an examination in July 1996 and revealed findings of no fracture, bone destruction, or periosteal reaction identified involving the right knee, an osteophyte of the superior aspect of the patella and an osteophyte of the medial tibial plateau, and marked narrowing of the medial aspect of the joint space.  The report reflected diagnoses of degenerative disease of the right knee, and marked narrowing of the medial aspect of the joint space.  

In conjunction with the current appeal, the Veteran underwent a VA examination in July 2007 when he reported a history of injuring his left knee during a fall on the stairs while on active duty in 1964.  He twisted the joint and, shortly thereafter, developed considerable swelling in the knee, which required treatment with medication and rest with immobilization for a few days, although his symptoms persisted.  

The examiner noted that the swelling recurred with any significant activity, and he had pain with ambulation, which culminated in surgery to the left knee in January 1965.  The medical meniscus had been removed as it was found to be torn, and the knee gradually recovered and was able to resume essentially full activity.  

The Veteran reported that, following his discharge from the service, being employed as a health center attendant on an Army base for several years and was eventually hired as a security guard at a munitions distribution center.  He retired from that position two years ago and described experiencing a fall five years ago while at work, causing an injury to the right knee and requiring surgical treatment.  

He was diagnosed with a torn medial meniscus in that joint as well.  He described a sensation of slippage laterally of the patella in both knees, especially when he crossed his knees while sitting, which had been more pronounced on the left.  The Veteran noted that he experienced a sensation of buckling, but had not actually fallen as a result and denied having any entrapment episodes.  

The examination included a finding of a slight left antalgic limp, legs essentially straight to gross alignment inspection, range of motion in both knees of extension to 0 degrees and flexion to 125 degrees, and trace effusion in the left knee, but none in the right.  

The examiner observed 5 to 8 degrees of varus-valgus instability in the left knee with manipulation and trace of instability on the right, with no cruciate instability.  Lateral manipulation of the patella, bilaterally, produced apprehension, more so on the left, and the examiner noted moderate crepitation with joint motion, primarily over the patella in both knees, but also along the medial joint line on the left.  

The Veteran was diagnosed with degenerative arthritis, left knee, secondary to old trauma, recurrent subluxation of the patella, bilateral, more pronounced on the left, and patellofemoral arthritis secondary to recurrent subluxation of the patella, bilateral, more marked on the left.  

The examiner opined that the Veteran's left knee problem clearly dated to the meniscus tear he sustained in service; however, the subluxation of the patella, bilaterally, was more a function of his personal anatomy than due to a single specific injury.  

Significantly, a September 2007 statement from the Veteran's private physician contained the  opinion that the weakness and instability of the left knee disability had aggravated the right knee arthritis during several specific documented instances.  

A follow-up statement from the private physician, dated in September 2008, stated that the Veteran was being treated for symptoms of arthritis in the right knee.  The physician noted that the Veteran's left knee was injured years ago with resultant laxity and subsequent degenerative changes.  

The physician observed that the right knee symptoms of arthritis were presently the chief complaint and opined that the right knee symptoms were characteristic of the underlying degenerative arthritis.  

The physician added that the right knee symptoms might have been aggravated by the underlying left knee arthritis and laxity; however, it was impossible to determine how much of the left knee laxity and arthritis contributed to the present arthritic condition of the right knee, yet the physician believed that it played a role in making the right knee symptoms more severe.  

The Board finds that the physician's use of the term "may," when opining as to whether or not the right knee disorder has been aggravated by the left knee disability, appears to lack the requisite degree of medical certainty to grant service connection.  See Bloom v. West, 13 Vet. App. 185, 187 (1999); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

However, an opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

In Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began.  

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  

Hence, the September 2007 physician's ultimate conclusion that the left knee disability played a role in making the right knee symptoms more severe, without being able to assess the degree to which the left knee disability played a role, may still be considered as positive evidence of a nexus.  

More recently, the Veteran underwent a VA examination in October 2009 and was diagnosed with right knee degenerative joint disease.  The examiner noted there was a discrepancy in the history regarding the dates of events of the significant trauma involving the right knee as per the claims file review and that the record was silent regarding a history of left knee instability contributing to the fall at that time, and referred to records at the time of the post-service right knee injury, which clearly documented, based upon surgical evaluation at that time, that the condition was directly related to trauma.  

The examiner added that the current X-ray findings supported a diagnosis of degenerative joint disease, arthritic change noted, 13 years following the traumatic injury.  

The examiner opined that such findings would be considered age appropriate and related to the prior history of trauma and meniscal repair.  The examiner indicated that the current examination noted a deficit in the range of motion, limited due to pain, and concluded that the current right knee disorder was not caused by or a result of the left knee disability.  

The examiner indicated that, based upon the records at the time of the post-service injury, the right knee disorder would be considered to be directly related to trauma based on findings noted at that time.  The examiner opined that these findings were not noted to reflect any "association (aggravation)" concerning the Veteran's left knee disability.  

To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing, Tucker v. West, 11 Vet. App. 369, 374 (1998)).  

The Board finds that the July 2007 examination findings of trace effusion and 5 to 8 degrees of varus-valgus instability in the left knee and recurrent subluxation of the patella, bilaterally, more pronounced on the left, tend to support the Veteran's assertions that his service-connected left knee disability was a factor in causing the fall in December 1995 when he sustained the right knee cartilage damage requiring two surgical procedures.  

The October 2009 VA examiner provided a cursory opinion as to whether there was any "association (aggravation)" between the right knee and the left knee.  The examiner appears to have based this opinion on the fact that private treatment records from the time of the Veteran's right knee injury did not mention the left knee disability.  However, this examiner did not fully assess the Veteran's lay assertions about his service-connected left knee disability in providing this opinion.   

Additionally, the Board finds that the September 2007 and September 2008 private physician's opinions constitute probative evidence in support of the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that right knee cartilage damage suffered in December 1995 fall while descending stairs as likely as not was due to gait impairment caused by the service-connected left knee disability 

In resolving all reasonable doubt to the Veteran, secondary service connection for a right knee residuals of a meniscectomy with degenerative changes is warranted.  



ORDER

Service connection for the right knee residuals of a meniscectomy with degenerative changes is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


